14 Mich. App. 281 (1968)
165 N.W.2d 336
PEOPLE
v.
PARY
PEOPLE
v.
BALLOR
Docket Nos. 3,739 & 4,107.
Michigan Court of Appeals.
Decided November 26, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, Prosecuting Attorney, Thaddeus F. Hamera, Chief Appellate Lawyer, and Stephen S. Osinski, Assistant Prosecuting Attorney, for the people.
Donald M. Barton, for defendants.
*282 PER CURIAM:
Defendants were convicted of forcible rape.[*] Testimony at trial varied, the complaining witness stating that they forced their way into her home, the defendants saying she let them in, and the question ultimately resolved itself into one of consent.
The main contention on appeal, and the one which is dispositive, is the failure of the trial judge to instruct the jury on lesser included offenses. His charge included the following: "There are no included offenses, you either convict or you acquit."
This Court in People v. McKee (1967), 7 Mich. App. 296, delineated the included offenses in a rape charge to be (1) assault with intent to commit rape; (2) assault and battery; (3) simple assault.
On the authority of People v. Jones (1935), 273 Mich. 430, defendants here were entitled to an instruction on lesser included offenses, despite failure of defense counsel to request such an instruction. Here, as in Jones, we find an affirmative exclusion of lesser included offenses, and in light of this, the conviction cannot stand.
Reversed and remanded for new trial.
FITZGERALD, P.J., and R.B. BURNS and ROBINSON, JJ., concurred.
NOTES
[*]  CLS 1961, § 750.520 (Stat Ann 1954 Rev § 28.788).